Citation Nr: 0502969	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-11 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran is entitled to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July to October 1979 
and from March 1982 to September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Vocational and Rehabilitation 
Counseling Division (VR&C) located in Winston-Salem, North 
Carolina, that denied the veteran's application for 
Vocational Rehabilitation and Employment services.  The 
veteran perfected a timely appeal of this determination to 
the Board.


FINDINGS OF FACT

1.  Service connection is currently in effect for 18 separate 
disabilities; the combined disability evaluation for these 
service-connected disorders is 60 percent, effective October 
1, 2001.

2.  The veteran's ability to prepare for, or retain 
employment consistent with his abilities, aptitudes and 
interests, is not impaired as a result of disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31 of Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3101, 
3102, 5107 (West 2002); 38 C.F.R. §§ 21.40, 21.51 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  This change in the law is applicable to claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03, 69 
Fed. Reg. 25,179 (2004).  Regulations implementing the VCAA 
are published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

The United States Court of Veterans Claims (Court) has held, 
however, that VA's duties to notify and assist contained in 
the VCAA are not applicable to cases involving the waiver of 
recovery of overpayment because the notice and duty to assist 
requirements are found in Chapter 53 rather than Chapter 51 
of Title 38 of the United States Code.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  It follows that 
because the statute at issue in this matter is found in 
Chapter 31 rather than in Chapter 51, VA's duties to notify 
and assist contained in the VCAA are not applicable this 
claim.  Id.  

Background

As noted above, the veteran was discharged from active duty 
in September 2001, and in a rating decision dated the 
following month, the RO established service connection for 18 
separate disabilities; the combined disability evaluation for 
these disorders is 60 percent, effective October 1, 2001.  

In April 2002, the veteran completed a VA Form 21-1902, 
"Counseling Record-Personal Information," and filed other 
materials in support of his claim of entitlement to 
vocational rehabilitation training.  On the Counsel Record, 
he reported that he wished to pursue a Master of Divinity 
degree at Luther Rice Bible College and Seminary.  He also 
indicated that he had attended Carolina Bible College since 
April 2001, and that his other training included infantry, 
special forces, communications, ranger school, sniper school 
and special operations.  In addition, he noted that he had 
received a Bachelor of Arts degree in history and had taken 
graduate courses in international relations.

On the form, the veteran further stated that he had been 
employed since December 2001 as a "new systems technician," 
a GS-11 position with the government in which reported 
earning $45,000.00; according to the veteran, in this 
position he develops and implements training.  The veteran 
also referenced his numerous service-connected disabilities, 
which have a combined 60 percent disability rating.  The 
veteran reported that due to his service-connected 
disabilities, his ability to obtain and retain employment 
requiring any kind of physical activity, other than sitting 
at a desk or standing for short periods of time, was 
precluded.  He added that he was no longer able to perform 
the job for which he was trained in the military, and that he 
retired after it became apparent that he was unable to pass 
the Army's PT (physical training) test.

A "Counseling Record-Narrative Report," dated in April 
2002, reflects that the veteran participated in a vocational 
rehabilitation group orientation.  Testing revealed that the 
veteran score on the verbal reasoning portion was in the 64th 
percentile; he was in the 44th percentile in the numerical, 
with a total score in the 55th percentile.  The Career 
Assessment Inventory showed that his strongest vocational 
interest related to social and investigative themes.  

In a Counseling Record-Narrative Report, dated in May 2002, 
the VR&C determined that the veteran did have an impairment 
with employment.  The VR&C also concluded that the veteran's 
service-connected disabilities materially contributed to the 
impairment of his employability; however, the VR&C held that 
he had overcome the effects of that employment impairment, 
and that he did not have an employment handicap or serious 
employment handicap.  

In denying the veteran's claim for retraining to assist him 
in securing suitable employment and finding that no such 
rehabilitations services were currently needed, the VR&C 
acknowledged the veteran's 18 different service-connected 
disabilities, which had a combined 60 percent disability 
rating.  In doing so, the VR&C stated that the functional 
limitations posed by these service-connected disabilities 
precluded the veteran from prolonged standing, walking, 
sitting, pulling, stooping, crouching and kneeling.  The VR&C 
further held that his major depression did not impose 
restrictions relevant to his employability, which stemmed 
primarily from his physical conditions.

The VR&C determined that the veteran had an impairment of 
employability and that his service-connected disabilities 
materially contributed to that; however, the VR&C held that 
there was no evidence of significant impairment.  VR&C also 
noted that the veteran had a Bachelor of Arts Degree with a 
concentration in History from Excelsior College, with 
additional college credits in international relations from 
Webster University, as well as credits from Carolina Bible 
College, where he was currently enrolled and working toward a 
Bachelor of Arts degree in Biblical Studies.  With regard to 
his employment history, VR&C indicated that following his 
discharge from the military, he became, and was, a Special 
Forces Instructor, GS-11 position; however, the VR&C 
acknowledged that the veteran reported that he was a 
temporary employee.  

In sum, the VR&C determined that the veteran was not entitled 
to Chapter 31 service despite having an impairment to his 
employability due to his service-connected disabilities 
because he was suitably employed and not having any service-
connected disability-related problems carrying out the duties 
of his current position.  The VR&C further held that he was 
working in a field that was consistent with his interests, 
aptitude and abilities, and that a serious employment 
handicap was not found to exist.

In June 2002, the veteran filed a Notice of Disagreement 
(NOD) with the VR&C's May 2002 determination.  In challenging 
its finding, the veteran took issue with the VR&C's 
conclusion that he was working in a field that was consistent 
with his interests, aptitude and abilities.  Instead, he 
asserted that his military training, experience and education 
limited him to the type of work he was currently performing, 
despite the personality assessment, which revealed that his 
strongest interest and talents would be in serving God in a 
religious capacity.  In this regard, he maintained that given 
his proven language capabilities, he could be available to 
worldwide employment.

The veteran also highlighted that his current position was 
temporary, and that he was not ensured of receiving a 
permanent position, and stated that his physical limitations 
prevented him from performing the duties required of his 
current job.  Further, he noted that the graduate program at 
Luther Rice Bible College and Seminary, the institution he 
sought to attend, although located in Lithonia, Georgia, 
could be completed on line, i.e., he did not have to 
relocate.

In a February 2003 Narrative Follow-up, the VR&C noted that 
in May 2002 it had determined that the veteran was not 
entitled to Chapter 31 benefits because he was not found to 
have an employment handicap since he was employed at Fort 
Bragg as a Special Forces Instructor/Developer in a GS-11 
position; the VR&C noted that he was an instructor for Base 
Station Communication Operators.  In the follow-up, the VR&C 
acknowledged the veteran's contentions, including his 
statement that he was unable to perform some of the physical 
duties required of his position due to limitations imposed by 
his service-connected disabilities.  In doing so, the VR&C 
pointed out that the veteran conceded that he was not forced 
to actually perform those duties, but was concerned that his 
might in the future.  The VR&C also noted the veteran's 
argument that Special Forces experience was not transferable 
outside of a military environment.  

In confirming and continuing its determination, the VR&C 
determined that no new evidence had been presented to alter 
its conclusion.  In doing so, the VR&C observed that the 
veteran continued to be employed in a position that was 
consistent with his interests, aptitude and abilities, and 
that he had not experienced significant service-connected 
disability-related problems in the performance of his duties.  
Moreover, VR&C noted that he was suitably employed and that 
his current employment was not threatened.

In July 2004 written argument, Disabled American Veterans 
noted that the job description for the veteran's current GS-
11 position as a Special Forces instructor at Fort Bragg, 
North Carolina, implicated physical abilities that were 
"directly in contradiction" with his physical impairment 
stemming from his 18 service-connected disabilities, 
"thereby necessitating the need for alternate employment 
being sought through further education."  In this regard, 
his representative stated that eight of the veteran's 
service-connected disabilities were orthopedic, a fact it 
maintained "in and of itself" left doubt as to the 
veteran's ability to continue working in his current 
position.

In December 2004 written argument, his representative 
asserted that the veteran was essentially employed doing the 
same work as he did while in the military, and that the 
requirements of the position were very similar to that 
imposed on him while in service.  As a result, Disabled 
American Veterans maintained, "Therefore, it can be seen 
that his present employment will aggravate his service-
connected disabilities, in that, he is carrying on the 
activities that created them in the first place."  His 
representative further challenged the VR&C's conclusion that 
he was suitably employed, asserting that the veteran was more 
suitably employed in ministry, which it described as "a more 
sedate and sedentary existence."

Analysis

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a service-
connected disability compensable at a rate of 20 percent or 
more and that person is determined by the Secretary to be in 
need of rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40.  An employment handicap 
is defined as an impairment of the veteran's ability to 
prepare for, obtain, or retain employment consistent with his 
or her his abilities, aptitudes, and interests.  38 U.S.C.A. 
§ 3101; 38 C.F.R. § 21.51(b).  The term "impairment" is 
defined as a restriction on employability caused by 
disabilities, negative attitude towards the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c).  The law pertinently provides 
that an "employment handicap" does not exist when either 
the veteran's employability is not impaired, that is, when a 
veteran who is qualified for suitable employment does not 
obtain or maintain such employment for reasons within his or 
her control, or when the veteran has overcome the effects of 
impairment of unemployability through employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  38 C.F.R. § 21.51(f)(2)(i) & (iii).

Throughout this appeal, the veteran has been employed as a 
Special Forces instructor in a GS-11 position, a responsible 
job, for which an individual is compensated with a salary of 
at least $50,000.00 per year.  Moreover, the veteran does not 
report that any of his numerous service-connected 
disabilities currently compromise his ability to perform his 
position.  Instead, the veteran maintains that it could do so 
in the future, and that aptitude testing revealed that his 
skills and personal traits lent themselves more to ministry 
than to continue to work in his current employment.  With 
regard to the veteran's fear that he would not be able to 
continue being employed in this position in the future, the 
Board notes that that he is currently working, and that his 
service-connected disabilities do not preclude his ability to 
do so.  Moreover, the Board cannot speculate as to what might 
occur in the future, and instead must adjudicate the 
veteran's appeal based on the current record.

The VR&C counselor found that the veteran had an impairment 
of employability, but that he had overcome the effects of 
such impairment and did not have an employment handicap.  
This determination was based, in part, on the veteran's 
documented physical limitations, his employment history and 
experience, his educational achievement, and his current 
employment in a position that was consistent with his 
interests, aptitude and abilities.  See 38 C.F.R. 
§ 21.51(c)(4)(i).

Simply stated, that Board acknowledges that, without 
question, the veteran's 18 service-connected disabilities, 
for which he receives a combined 60 percent disability 
rating, constitute an impairment to employment.  The Board 
finds, however, that pursuant regulations, where, as here, a 
veteran has overcome the effects of impairment of 
unemployability through employment in an occupation that is 
consistent with his pattern of abilities, aptitudes, and 
interests, and he is successfully maintaining that 
employment, then a veteran does not have an "employment 
handicap."  38 C.F.R. § 21.51(f)(2)(iii).

In reaching this determination, the Board is cognizant of the 
veteran's desire to attain a Master of Divinity degree and to 
work as a pastor.  The Board notes, however, that the purpose 
of Chapter 31, Title 38, United States Code, is to provide 
for all services and assistance necessary to enable eligible 
veterans to achieve independence in daily living and, to the 
maximum extent feasible, to become employable and to obtain 
and maintain suitable employment.  See 38 U.S.C.A. § 3100 
(West 2002).  In this regard, the veteran has independence in 
daily living and is capable of obtaining and maintaining 
suitable employment, and indeed, is doing so.  

Accordingly, the Board finds that the evidence does not show 
that the veteran's disabilities are productive of an 
employment handicap, and therefore the criteria for 
entitlement to a program of vocational rehabilitation 
services are not met.


ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


